                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH

    Solar Connect, LLC, a Nevada limited
             liability company,

                   Plaintiff,
                                                     ORDER GRANTING STIPULATED
                       v.                               MOTION FOR ENTRY OF
                                                    PERMANENT INJUNCTION AGAINST
 James Endicott, an individual residing in the            DEFENDANT GARN
    State of Utah; Internet Products Online,
  LLC, a Utah limited liability company dba                    Case No. 2:17-cv-01235
    Salar Launch aka Solar Launch, a Utah
  limited liability company; Jordan Garn, an                   Howard C. Nielson, Jr.
 individual residing in the State of Utah; and               United States District Judge
                   Does 1-10,

                   Defendants.


       On January 6, 2020, Plaintiff Solar Connect, LLC (“Solar Connect”) and Defendants

James Endicott, Internet Products Online, LLC, dba Salar Launch aka Solar Launch, LLC, and

Jordan Garn (collectively, the “Defendants”) notified this court that Plaintiff and Defendants had

reached a settlement agreement. See Dkt. No. 94. Pursuant to the settlement, Solar Connect and

Jordan Garn moved this court to enter a stipulated permanent injunction against Defendant Garn.

See Dkt. No. 92.

       Based on its review of the stipulated motion and filings in this case, and for good cause

appearing, the court finds that the proposed permanent injunction is fair, reasonable, and

consistent with the public interest. See Metropolitan Housing Development Corp. v. Village of

Arlington Heights, 616 F.2d 1006, 1014–15 (7th Cir. 1980). The court further finds that the

proposed permanent injunction “spring[s] from and serve[s] to resolve a dispute within the

court’s subject-matter jurisdiction” and “com[es] within the general scope of the case made by
the pleadings.” Local No. 93, Int’l Assoc. of Firefighters v. City of Cleveland, 478 U.S. 501, 525

(1986) (citation and internal quotation marks omitted). Finally, the court finds that the proposed

permanent injunction does not “conflict[] with or violate[] the [law] upon which the complaint

was based” but instead “further[s] the objectives” of that law. Id. at 525–26. The court therefore

GRANTS the stipulated motion for permanent injunction against Defendant Garn.

       Accordingly, the court ORDERS the following:

       (1)      that Garn, and Garn’s agents, representatives, servants, employees, independent

                contractors, successors, and assigns, and all those acting in concert or

                participating with any of them, are hereby ordered to maintain and protect as

                confidential Solar Connect’s trade secrets and are permanently enjoined and

                restrained from:

          (a)     publishing, disclosing to parties other than Solar Connect, using, acquiring, or

                  transferring any of Solar Connect’s confidential materials, software, code,

                  information, or trade secrets, or any materials, information, software, code, or

                  trade secrets derived therefrom, without the express written consent of Solar

                  Connect, including:

                       (i)     any proprietary or confidential information or trade secrets

                               obtained from any Google docs, CSV/Excel files, or spreadsheet of

                               Solar Connect, including, without limitation, information

                               regarding: customer and potential customer demographics relating

                               to the solar energy consumer industry; sales lead pricing; online

                               paid marketing parameters, including, without limitation,



                                                  2
                   parameters for ads through Pinterest, Facebook, Google Adwords,

                   Outbrain, Taboola, Adset, Twitter or online media buying.

           (ii)    Solar Connect’s marketing strategies, including SEO strategies,

                   online content network and linking strategies, and web interface

                   information for Solar Connect’s websites and platforms;

           (iii)   Solar Connect’s sales leads vendors and purchasers list, contact

                   information, and revenue share pricing;

           (iv)    Solar Connect’s Google doc containing Solar Connect’s vendor list

                   with crossmatches to zip codes, or any information obtained

                   therefrom;

           (v)     Solar Connect’s proprietary platform or code for sales lead contact

                   submission and vendor delivery, or any platform or code derived

                   therefrom; and

           (vi)    Any code, materials, or information obtained, directly or indirectly,

                   from Solar Connect’s cPanel or derivatives thereof;

(b)   Generating, marketing, or selling any sales leads for solar systems or otherwise

      in the solar industry;

(c)   Generating, marketing, or selling any sales leads using Solar Connect’s trade

      secrets;

(d)   Marketing or selling any sales leads through or to any of Solar Connect’s sales

      leads vendors or purchasers; and

(e)   Marketing or selling any sales leads using any of Solar Connect’s revenue share



                                     3
                 or sales pricing;

Additionally, the court further ORDERS that:

   (2) Garn, and Garn’s agents, representatives, servants, employees, independent contractors,

       successors, and assigns, and all those acting in concert or participating with any of them,

       are hereby permanently enjoined and restrained from:

         (a) Copying, displaying, publishing, producing, distributing, preparing derivatives, or

             using any of Solar Connect’s online lead generation or marketing materials,

             including display ads, landers, sales lead contact submission forms, platforms and

             code, social media sites, including, without limitation Pinterest, Facebook, and

             Twitter pages and profiles and any other social media or online marketing

             platforms.

Furthermore, the court ORDERS that:

         (b) Garn shall cause the landers, sales lead contact submission forms, and other online

             lead generation materials located at

                          a. https://solarlaunch.org;

                          b. https://cleanenergyreports.com; and

                          c. https://renewable-energy-project.org;

                 to be removed from the Internet, and Garn and Garn’s agents, representatives,

                 servants, employees, independent contractors, successors, and assigns, and all

                 those acting in concert or participating with any of them, are hereby

                 permanently enjoined and restrained from using the above-referenced domain

                 names for hosting any online material relating to solar energy systems or for



                                                4
                  purposes of sales lead generation.

Moreover, the court ORDERS that:

          (c) Garn shall cause the following social media accounts and profiles to be taken

              down, removed from public view, and cancelled:

                           a. Pinterest account entitled Clean Energy Mom;

                           b. Facebook profiles and pages linked to cleanenergyreports.com or

                               used by Garn for purposes of solar energy sale lead generation,

                               including profiles for Jonathan Tolker and Anita Anderson; and

                           c. Twitter account entitled Clean Energy Mom at

                               https://twitter.com/CleanEnergyMom;

                   and Garn and each of Garn’s agents, representatives, servants, employees,

                   independent contractors, successors, and assigns, and all those acting in

                   concert or participating with any of them, are hereby permanently enjoined

                   and restrained from further using Facebook, Pinterest, and Twitter or any

                   other social media or online marketing platforms for publishing any online

                   material relating to solar energy systems or for purposes of solar energy sales

                   lead generation.

Lastly, the court ORDERS that any currently held proceeds or any additional proceeds received

after the date of this order from any sales of sales leads through any of the landers or contact

submission forms located at any of the following URLs:

                  (i)    https://solarlaunch.org;

                  (ii)   https://cleanenergyreports.com; and



                                                    5
              (iii)   https://renewable-energy-project.org;

that are currently in an escrow account or attorney trust account, from which withdrawals

of the proceeds may be made only by mutual consent of the parties to this action or by

order of the Court, shall remain in such account(s) until Garn have made full payment of

the Settlement Fee provided for in the settlement agreement by and between Solar Connect

and Garn.



       IT IS SO ORDERED, this 13th day of January, 2020.




                                                    _____________________________
                                                    Howard C. Nielson, Jr.
                                                    United States District Judge




                                             6
